WHEELER, District Judge.
. These importations are of brick, returned by the appraiser as glazed brick, and assessed at 30 per cent., under paragraph 76, Schedule B, § 1, c. 349, Tariff Act Aug. 28, 1894 (28 Stat. 512), against a protest that they are dutiable as “magnesic fire-brick,” under paragraph 77, at one dollar per ton. Further testimony has been taken. The question on the whole is whether these *1015are so magnesio fire-brick as to sustain the protest. On careful examination of all, they do not appear to be, in commerce, fire-brick, and the same conclusion is reached as was before in Fleming Cement & Brick Co. v. United States (C. C.) 84 Fed. 158.
Decision affirmed.